F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                    February 2, 2007
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                             Nos. 05-2114 & 05-2318
                                                  (D.C. No. CR-03-2072-JB)
    A N TO N IU S M A RIA H EIJN EN,                      (D . N.M .)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, KELLY and O’BRIEN, Circuit Judges.




         Defendant Antonius M aria Heijnen, appearing pro se, appeals from his

conviction and sentence for one count of conspiracy, in violation of 18 U.S.C.

§ 371; one count of wire fraud, in violation of 18 U.S.C. § 1343; three counts of

using wire fraud proceeds to promote illegal activity, in violation of 18 U.S.C.

§ 1956(a)(1)(A)(i); and one count of money laundering, in violation of 18 U.S.C.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§ 1957. His conviction resulted in a forfeiture of funds and a sentence of 110

months’ imprisonment. In No. 05-2318, we exercise jurisdiction under 28 U.S.C.

§ 1291 and affirm. W e lack jurisdiction in No. 05-2114 because appellant filed

his notice of appeal before he was sentenced, and judgment was not yet final. See

Flanagan v. United States, 465 U.S. 259, 263 (1984). No exception to the rule of

finality applies, and No. 05-2114 is therefore dismissed.

      Appellant was convicted by a jury of the above fraud-related charges in

M arch 2005. The scheme involved his sale of fraudulent investments to investors,

who were promised amazing returns on their money when the investment was sold

to yet another party at a profit. The government proved to the jury’s satisfaction

that no legitimate commercial investments were ever purchased. Investors gave

money to appellant, who deposited it in his bank accounts and repaid investors

out of these funds to make the scheme appear legitimate.

      Appellant maintains his innocence, arguing that the proceedings were

fraudulent and that his conviction and sentence are unlawful. Among his many

arguments, these four are not frivolous on their face: (1) that the evidence is

insufficient to support his conviction, (2) that the jury instructions were

erroneous, (3) that defense witnesses were withheld from the jury, and (4) that the

calculations used to support some of the sentence enhancements were never found

by the jury. W e nevertheless reject these arguments because they are unsupported




                                          -2-
by legal argument or authority or by any citations to the extensive record of the

proceedings.

      First, appellant’s issues are not supported by any developed legal argument

or authority, and we need not consider them. See Phillips v. Calhoun, 956 F.2d

949, 953-54 (10th Cir. 1992). Although appellant asserts that he was held in a

city jail and lacked access to legal materials, Aplt. Br. at 30, he voluntarily

waived his right to counsel long before trial and did not object when the district

court granted standby counsel’s motion to terminate her appointment, filed after

sentencing, because “Heijnen has stated that he does not want standby counsel,”

R., Doc. 197. “Standby counsel is the equivalent of library access.” United

States v. Cooper, 375 F.3d 1041, 1052 (10th Cir. 2004). “W hen a prisoner

voluntarily, knowingly and intelligently waives his right to counsel in a criminal

proceeding, he is not entitled to access to a law library or other legal materials.”

Id. Appellant is therefore not excused from supporting his arguments with legal

authority.

      In addition, “[w]e have been abundantly clear that a party before this Court

bears the responsibility of tying the relevant facts to the record in order to carry

the burden of proving error. This Court has no responsibility to sift through the

record to find support for [appellant’s] arguments.” United States v. Stephenson,

452 F.3d 1173, 1182 n.4 (10th Cir. 2006) (citation and quotation omitted); see

also United States v. Fortier, 242 F.3d 1224, 1230 (10th Cir. 2001) (“The lack of

                                          -3-
evidentiary support precludes review of [appellant’s] claim.”), superseded by

statute on other grounds, as recognized in United States v. Bolden, 368 F.3d 1032,

1036 n.4 (8th Cir. 2004); United States v. Rodriguez-Aguirre, 108 F.3d 1228,

1237 n.8 (10th Cir. 1997) (“In the absence of essential references to the record in

a party’s brief, the court will not sift through the record to find support for the

claimant’s arguments.” (quotation omitted)). Because appellant did not provide

any citations to the record to support his arguments, we reject his arguments

outright.

      Appellant’s other arguments are frivolous on their face, and we reject them

without discussion.

      W e deny appellant’s request that we consolidate this appeal with

No. 05-2097 and incorporate his briefs from that appeal by reference because that

appeal was dismissed in January 2006. Further, incorporation of documents by

reference is disfavored because it allows litigants to circumvent page limitations

and complicates the judges’ responsibilities. See, e.g., Gaines-Tabb v. ICI

Explosives, USA, Inc., 160 F.3d 613, 624 (10th Cir. 1998).

      W e deny appellant’s request for an expedited reversal under Holmes v.

South Carolina, 126 S. Ct. 1727 (2006).




                                          -4-
     Appeal No. 05-2114 is D ISM ISSED. The judgment in No. 05-2318 is

A FFIRME D.

                                              Entered for the Court



                                              Deanell Reece Tacha
                                              Chief Circuit Judge




                                    -5-